CALOGERO, Chief Justice,
concurring and assigning reasons.
I concur in the court’s action. The fact that this court has reversed the court of appeal’s ruling, which denied defendant’s writ application, and directed that court to order briefing and oral argument and render a full opinion does not mean that this court intends to reverse the district court’s ruling below, nor does it mean that this court is suggesting or hinting that the court of appeal should do so on remand. Rather, this court finds that more detailed consideration of the matter pursuant to the court of appeal’s supervisory jurisdiction is warranted. See Jones v. Congemi, 02-2979 (La.1/24/03), 840 So.2d 525.